Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose an illumination device comprising: 
a plurality of LEDs arranged on a carrier around a center thereof
 an optical element 
driving unit for operating the LEDs,in a first operation mode is configured to drive at a selected power P1 a first selection of LEDs L]1 to issue a first beam with a first device light flux F1 and with a first beam width, 
and specifically fails to teach also being configured to drive in an at least one further operation mode at a further selected power Pf a further selection of LEDs Lf, different in at least one 10 LED from said first selection, to issue a further beam with a further device light flux, with 0.5*F1 <= Ff <= 1.5*F 1, preferably with 0.8*F1 <= Ff <= 1.2*F1, and with a further beam width wider than the first beam width, wherein the LEDs Lf of the further selection of the LEDs are evenly distributed over the carrier in that shortest distances between each two neighboring LEDs of the LEDs 15 Lf that are driven differ at the most by a factor three and wherein 
The closest prior art found was Shakespeare GB 2473311. Shakespeare teaches an  illumination device (see figures 7a-9b) comprising: a plurality of LEDs (18, 20, 22) arranged on a carrier around a center thereof; an optical element (54, 56) disposed in a path of light emitted by at least one of said LEDs, an optical axis (59) extending through said center and said optical element; and a driving unit for operating at least one of said LEDs, the driving unit in a first operation mode (see e.g. figures 9a and 9b) is configured to drive at a selected power P11 a first selection of LEDs L1 (48) to issue a first beam with a first device light flux F1 and with a first beam width (see figure 9b), and is configured to drive in an at least one further operation mode (see e.g. figures 8a and 8b) at a further selected power Pf a further selection of LEDs Lf (48, 50), different in at least one LED from said first selection, to issue a further beam with a further device light flux, with 0.5 F1 <= Ff <= 1.5 F1, preferably with 0.8*F1 <= Ff <= 1.2*F1 (see page 10, lines 15-21), and with a further beam width wider than the first beam width (see figure 8b), wherein the LEDs Lf of the further selection of the LEDs are evenly distributed over the carrier (see figure 8a).  However, Shakespeare fails to teach or render obvious the driver configured to drive in an at least one further operation mode at a further selected power Pf a further selection of LEDs Lf, different in at least one 10 LED from said first selection, to issue a further beam with a further device light flux, with 0.5*F1 <= Ff <= 1.5*F 1, preferably with 0.8*F1 <= Ff <= 1.2*F1, and with a further beam width wider than the first beam width, wherein the LEDs Lf of the further selection of the LEDs are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ALLEN, CATALANO, OLSEN, and DAU disclose relevant LED lighting devices that utilize drivers and optics to modify a light beam; however, none teach the inventive features of claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875